Citation Nr: 0716339	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran's case was remanded to the RO for additional 
development in November 2003.  The case is again before the 
Board for appellate review.

The veteran's representative presented an informal hearing 
presentation dated in May 2007.  The representative requested 
that the issue of entitlement to service connection for 
testicular atrophy related to exposure to radiation be 
referred to the RO for appropriate action.  The RO should 
take action as deemed appropriate.


FINDING OF FACT

The veteran does not have a thyroid disorder that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a thyroid disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a thyroid disorder related to 
military service.  He contends that he was exposed to massive 
doses of microwave radiation while in the service, which in 
turn led to his current thyroid disorder.  

Associated with the claims file are the veteran's service 
medical records (SMRs) and his service personnel records.  
The SMRs do not reveal any treatment or complaints related to 
any disorder of the thyroid and the SMRs and the personnel 
records are negative for any reference to exposure to 
radiation.  

VA examinations conducted in July 1990 and March 1993 are 
negative for any reference to the veteran's claimed thyroid 
disorder.  Private treatment reports from Reed Chiropractic 
are unrelated to the issue on appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 2000 to September 2006.  Early in 
May 2000 the veteran was noted to have a significantly 
elevated thyroid-stimulating hormone (TSH) level.  The 
examiner noted that the veteran might have hypothyroidism.  
Later in May 2000 the veteran was noted to have been seen for 
elevated TSH.  The examiner again noted that the veteran 
might have hypothyroidism.  In a May 2000 addendum the 
examiner noted that the elevated TSH levels appeared to be 
representative of hypothyroidism.  The veteran was noted to 
have hypothyroidism again in August 2000.  The veteran's 
hypothyroidism was treated with thyroxine in January 2001.  
The veteran reported increased lethargy in November 2001.  
The veteran's synthroid was increased to treat his 
hypothyroidism.  The veteran's hypothyroidism was noted to be 
stable in April 2002 and November 2002.  

The veteran was afforded a VA examination in April 2004.  The 
veteran reported that he was exposed to radiation while 
stationed in Germany.  He said he was lining radars and the 
radars were supposed to be in false radiate but were 
mistakenly in full radiate and he said he was exposed to 
radiation for ten to fifteen minutes.  He said he felt hot 
inside and then realized that he was exposed to radiation.  
He said he reported the incident but no one took any action 
or documented it.  He said he did not have any burns or 
radiation injuries but he said since that time he tires 
easily.  His said his teeth also deteriorated and his hair 
began falling out. The veteran reported that he was first 
informed that he had an elevated TSH in 2000 at VA when he 
was seen for back pain.  The examiner noted that the results 
of the blood tests at VA established that the veteran had 
primary hypothyroidism.  The examiner noted that the veteran 
took levothyroxine daily for hypothyroidism.  The veteran 
denied any diagnoses of testicular cancer, leukemia, or any 
other cancers.  On physical examination the veteran was noted 
to be in no apparent distress.  His thyroid size was noted to 
be within normal limits.  The examiner noted that the veteran 
had a normal TSH level in January 2004 and an elevated TSH in 
April 2004.  The examiner opined, after review of the claims 
file and all of the veteran's medical records, that there is 
no indication that the veteran had any problem with his 
thyroid while he was in service.  The examiner noted that the 
veteran's service medical and personnel records did not 
reference the fact that the veteran was exposed to radiation 
or microwaves while in service.  The examiner diagnosed the 
veteran with hypothyroidism.  The examiner noted that there 
are many causes such as autoimmune hypothyroidism, iatrogenic 
drugs, iodine deficiency, and infiltrative disorder.  The 
examiner noted that thyroid disease is not a radiogenic 
disease.  The examiner opined that there was no connection 
between the veteran's military service and thyroid disease.  
The examiner said that she looked up possible associations 
between radar diseases which suggest possible associations 
between radiofrequency radiation and brain cancer, leukemia, 
or testicular cancer, but that medical literature indicated 
that it was unlikely that such non-ionizing radiation was 
carcinogenic.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In 
addition, certain chronic diseases, including 
endocrinopathies, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs were negative for any treatment or 
complaints related to a thyroid disorder.  The veteran did 
not report any problems related to his thyroid at VA 
examination dated in July 1990 and March 1993.  The veteran 
was first diagnosed with a thyroid disorder at VA in 2000, 
more than fifteen years after he left service.  The veteran 
was afforded a VA examination in April 2004.  The examiner 
opined that there is no indication that the veteran had any 
problem with his thyroid while he was in service.  The 
examiner noted that the veteran's service medical and 
personnel records did not reference the fact that the veteran 
was exposed to radiation or microwaves while in service.  The 
examiner diagnosed the veteran with hypothyroidism.  The 
examiner noted that there is no evidence that thyroid disease 
is a radiogenic disease.  The examiner opined that there was 
no connection between the veteran's military service and 
thyroid disease.  The examiner said that she looked up 
possible associations between radar diseases which suggest 
possible associations between radiofrequency radiation and 
brain cancer, leukemia, or testicular cancer, but that 
medical literature indicated that it was unlikely that such 
non-ionizing radiation was carcinogenic.  Additionally, there 
was no showing of any thyroid disorder during the year 
following the veteran's military service.  38 C.F.R. 
§§ 3.307, 3.309.  In light of absence of any objective 
evidence to establish a link between the veteran's current 
thyroid disorder and his military service, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a thyroid disorder.  

The Board notes that the veteran has alleged that he has a 
thyroid disorder that is related to service.  While the 
veteran is capable of providing information regarding his 
symptoms, as a layperson, he is not qualified to offer 
medical diagnosis or medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a thyroid disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in August 2000, prior to 
enactment of the VCAA.  The RO notified the veteran of the 
evidence/information required to substantiate his claim for 
service connection in letters dated in June 2001 and March 
2004.  He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that he wanted 
the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
while notice was not provided as to the criteria for rating 
thyroid disorders or with respect to effective dates, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board does 
not have jurisdiction over such issues.  Consequently, a 
remand of the service connection claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded a VA 
examination.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for a thyroid disorder is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


